UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported) October 16, 2012 TANDY BRANDS ACCESSORIES, INC. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation or organization) 0-18927 (Commission File Number) 75-2349915 (IRS Employer Identification No.) 3631 West Davis, Suite A Dallas, Texas75211 (Address of principal executive offices and zip code) (214) 519-5200 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 5.07Submission of Matters to a Vote of Security Holders On October 16, 2012, Tandy Brands Accessories, Inc. (the "Company") held its 2012 annual meeting of stockholders.At the meeting, the Company's stockholders voted on proposals to (1)elect five directors to the Company's board of directors, (2)ratify the appointment of Grant Thornton LLP as the Company's independent auditor for fiscal 2013, and (3) approve and adopt the Company's 2012 Omnibus Plan.Each of the nominees were elected to the Company's board of directors to serve until the 2013 annual meeting of stockholders, or until their successors are elected and qualified.In addition, each of the proposals to ratify the appointment of Grant Thornton LLP as the Company's independent auditor for fiscal 2013 and the proposal to approve the Company's 2012 Omnibus Plan were approved. For each proposal, the voting results were as follows: Proposal One - Election of Directors: Nominee Votes For Votes Withheld Roger R. Hemminghaus N. Roderick McGeachy, III Lisbeth R. McNabb Colombe M. Nicholas William D. Summitt There were also 2,293,364 broker non-votes with respect to each candidate for election as a director. Proposal Two – Ratification of the Appointment of Grant Thornton LLP as the Company's Independent Auditor for Fiscal 2013: Votes For Votes Against Abstentions Proposal Three – Approval of the Company's 2012 Omnibus Plan: Votes For Votes Against Abstentions There were also 2,293,364 broker non-votes with respect to the proposal to approve the Company’s 2012 Omnibus Plan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TANDY BRANDS ACCESSORIES, INC. Date:October 18, 2012By:/s/ Chuck Talley Chuck Talley Chief Financial Officer
